DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missik-Gaffney (US Pub. No. 2009/0107600) in view of Yamaguchi (US Pat. No. 5,814,169).
Regarding claims 1 and 6, Missik-Gaffney teaches a tire (10, figure 1) comprising: a sidewall (a pair of sidewall structures 16a, 16b, figure 1, paragraph [0069]) including an upper sidewall (upper . 

    PNG
    media_image1.png
    638
    589
    media_image1.png
    Greyscale

Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missik-Gaffney in view of Yamaguchi as applied to claims 1 and 14 above, and further in view of Thompson (US Pat. No. 5,944,082).
.
Claim(s) 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missik-Gaffney in view of Yamaguchi as applied to claims 1 and 14 above, and further in view of Reep (US Pub. No. 2003/0217801).
Regarding claims 12 and 22, Missik-Gaffney (combined) does not specifically disclose that the sidewall includes a 3-ply carcass with 2-ply high turn-up construction. Reep teaches using a carcass having 3 plies, including 2 ply high turn-up construction (paragraphs [0009]-[0010] and [0026]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a 3 ply carcass including 2 ply high turn-up construction as taught by Reep in the tire of Missik-Gaffney (combined) for the benefit of providing strength and durability for normal inflation as well as for low inflation running conditions (see Reep at paragraph [0029]).
Claim(s) 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missik-Gaffney in view of Yamaguchi as applied to claims 1 and 14 above, and further in view of Loser (US Pat. No. 5,361,815).
Regarding claims 13 and 23, Missik-Gaffney (combined) does not specifically disclose that only two rows of the plurality of shoulder blocks contact a bottom surface at maximum tire load of the tire. .

Response to Arguments
Applicant’s amendments and arguments with respect to the rejections of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaguchi as is set out above. It is noted that due to applicant’s amendment the interpretation of the lateral grooves of Missik-Gaffney has changed in order to meet the newly claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 24, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 25, 2021